DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEBEL (WO 2008/123818) (see IDS).
Regarding claim 9, GEBEL discloses a walking method applied to a VR scene (abstract), comprising: obtaining motion information of a first object (Figure 1-5, 14-19; page 14-16, 40-42; determination of displacement of foot); determining a predicted landing point of the first object according to the motion information of the first object (Figure 1-5, 14-19; page 14-16, 40-42; positioning of a plate corresponding to foot trajectory and orientation); driving a first pedal to move to a position corresponding to the predicted landing point of the first object (Figure 1-5, 14-19; page 14-16, 40-42; plate positioned in the forward position corresponding to foot); after sensing that the first object contacts the first pedal, resetting the first pedal (Figure 1-5, 14-19; page 14-16, 40-42; plate moved to a rearwood position after contact with pedal); after sensing that a second object is detached from a second pedal, obtaining motion information of the second object (Figure 1-5, 14-19; page 14-16, 40-42; second plate corresponding to second foot); determining a predicted landing point of the second object according to the motion information of the second object (Figure 1-5, 14-19; page 14-16, 40-42; second plate corresponding to second foot); driving the second pedal to move to a position corresponding to the predicted landing point of the second object (Figure 1-5, 14-19; page 14-16, 40-42; second plate corresponding to second foot); and after sensing that the second object contacts the second pedal, resetting the second pedal (Figure 1-5, 14-19; page 14-16, 40-42; second plate corresponding to second foot provides the same method as the first plate to a first foot). 
	Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  GEBEL further discloses wherein, before sensing that the first object contacts the first pedal, the walking method further comprises: calculating a deflection angle of the first object according to first position information and first attitude information in the motion information of the first object (Figure 1-5, 14-19; page 14-16, 40-42; postion, speed, acceleration, and orientation of foot determined); and deflecting the first pedal by the deflection angle of the first object (Figure 1-5, 14-19; page 14-16, 40-42; plate angle changed based on determination); wherein, before sensing that the second object contacts the second pedal, the walking method further comprises: calculating a deflection angle of the second object according to second position information and second attitude information in the motion information of the second object (Figure 1-5, 14-19; page 14-16, 40-42); and deflecting the second pedal by the deflection angle of the second object (Figure 1-5, 14-19; page 14-16, 40-42; second plate corresponding to second foot provides the same method as the first plate to a first foot).
Allowable Subject Matter
Claims 1, 3, 5, 7 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, and dependents, prior art of record fails to disclose driving of pedals based on motors as disclosed.  Regarding claim 10, prior art of record fails to disclose motion information and force on the pedal for predicting a motion trajectory as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624